Per Curiam.

Section 2905.40, Revised Code, purporting to impose an absolute criminal liability upon one who operates or permits another to operate on his premises a picture machine exhibiting proscribed pictures without reference to guilty knowledge (scienter) or guilty purpose (mens rea) on the part of the accused is unconstitutional. City of Cincinnati v. Marshall, 172 Ohio St., 280; Smith v. California, 361 U. S., 147; State v. Warth, 173 Ohio St., 15; State v. Jacobellis, 173 Ohio St., 22.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.